                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

TANYA BATTEN,

       Plaintiff,

v.                                                              Case No: 5:18-cv-483-Oc-PRL

TODD L. BARFIELD and BARFIELD &
ASSOCIATES, LLC,

       Defendants.


                                           ORDER
       Defendant Todd Barfield is the owner and operator of Defendant Barfield & Associates,

LLC, a company in Ocala, Florida that conducts residential and commercial appraisals. For

approximately eleven months, from June 2017 through May 31, 2018, Plaintiff Tanya Batten

prepared residential appraisal reports for Defendants. Her work included going to the appraisal

property, taking photographs, measuring, and identifying real estate comparables. Plaintiff filed

this action on September 17, 2018, seeking unpaid overtime wages pursuant to the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201, et seq. (Doc. 1), claiming that she was improperly

classified as an independent contractor.

       Currently before the Court is Plaintiff’s motion for summary judgment (Doc. 44) and

Defendants’ response in opposition. (Doc. 45). As discussed below, the motion for summary

judgment is due to be denied because material issues of fact remain as to whether Plaintiff has

individual coverage under the FLSA and whether she was properly classified as an independent

contractor.
       I.      SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate where “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In applying

this standard, the Court reviews “the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits.” Crawford v. Carroll, 529 F.3d 961, 964 (11th Cir.

2008). The Court considers the “evidence and reasonable factual inferences drawn therefrom in a

light most favorable to the non-moving party.” Id. The moving party bears the initial burden of

establishing the nonexistence of a triable issue of fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). If the movant is successful on this score, the non-moving party must then come forward

with sufficient evidence to establish the existence of the elements on which she will bear the burden

of proof at trial. Id. at 322-23. The non-moving party may not simply rest on the pleadings, but

must use evidence such as affidavits, depositions, answers to interrogatories, or admissions on file

to show that there is a genuine issue of material fact that remains for trial. Id. at 324.

       II.     DISCUSSION

       A. FLSA Individual Coverage

       Plaintiff seeks summary judgment on the issue of whether she is covered by the FLSA as

an individual because her work regularly involved interstate commerce. For individual coverage to

apply under the FLSA, Plaintiff must prove that she was “(1) engaged in commerce or (2) engaged

in the production of goods for commerce.” Thorne v. All Restoration Svcs., Inc., 448 F.3d 1264

(11th Cir.2006) (citing 29 U.S.C. § 207(a)(1)). In the Eleventh Circuit, for an employee to be

“engaged in commerce,” she “must be directly participating in the actual movement of persons or

things in interstate commerce by (i) working for an instrumentality of interstate commerce, e.g.,

transportation or communication industry employees, or (ii) by regularly using the



                                                 -2-
instrumentalities of interstate commerce in his work, e.g., regular and recurrent use of interstate

telephone, telegraph, mails, or travel.” Thorne, 448 F.3d at 1266.

        Here, Plaintiff contends that she regularly prepared appraisal reports for out of state clients

for appraisals conducted in Florida; regularly made phone calls and otherwise communicated with

out of state clients in the course of preparing appraisals; regularly prepared invoices for out of state

clients; and regularly used the internet.

        Although Defendants did not specifically address this issue in response to the motion for

summary judgment, they offered evidence challenging Plaintiff’s individual coverage. First,

Defendants note that of the approximately 1,225 phone calls made by Plaintiff, only 84 were out

of state (Doc. 45-3, T. Barfield Declaration at ¶18), thus raising questions about how “regular” her

out of state contacts were. Indeed, while Plaintiff offered evidence of twenty-three out of state

appraisal reports (see Doc. 44-1), that appears to be a very small percentage of the alleged

“substantial amount of work” she performed on residential files.” (Doc. 1 at ¶13d). Defendant also

offered evidence that invoices were self-populated by software and were not created by Plaintiff.

(T. Barfield Declaration at ¶17).

        Because genuine disputes of material fact exist, summary judgment is due to be denied as

to whether Plaintiff is individually covered.

        B. Employee vs. Independent Contractor Status

        The requirements of the FLSA apply only to employees. An “employee” is defined as “any

individual employed by an employer.” 29 U.S.C. § 203(e)(1). In turn, the FLSA defines “to

employ” as “to suffer or permit to work,” 29 U.S.C. § 203(g), and an “employer” as “any person

acting ... in the interest of an employer in relation to an employee.” 29 U.S.C. § 203(d).




                                                  -3-
       To determine whether an individual is a covered “employee” or exempted “independent

contractor,” courts look to the “economic reality” of the relationship between the alleged employee

and alleged employer and whether that relationship demonstrates dependence. Scantland v. Jeffry

Knight, Inc., 721 F.3d 1308, 1311 (11th Cir. 2013). The Eleventh Circuit established the following

six-factor test to guide the “economic reality” inquiry:

               (1) the nature and degree of the alleged employer's control as to the
               manner the work is to be performed;

               (2) the alleged employee's opportunity for profit or loss depending
               upon his managerial skill;

               (3) the alleged employee's investment in equipment or materials
               required for his task, or his employment of workers;

               (4) whether the service rendered requires a special skill;

               (5) the degree of permanency and duration of the working
               relationship;

               (6) the extent to which the service rendered is an integral part of the
               alleged employer's business.

Id. at 1311-12; Freund v. Hi-Tech Satellite, Inc., 185 Fed. Appx. 782, 782 (11th Cir. 2006). These

factors are used because they are “indicators of economic dependence . . . . [T]he weight of each

factor depends on the light it sheds on the [alleged employee's] dependence (or lack thereof) on

the alleged employer, which in turn depends on the facts of the case.” Antenor v. D&S Farms, 88

F.3d 925, 931–32 (citing Aimable, 20 F.3d at 439–40).

       Although the determination of employment status under the FLSA is a question of law,

summary judgment is not warranted if questions of material fact remain as to the plaintiff’s

economic dependence. See Arias v. Alphine Towing, Inc., No. 10–CV–20434–PCH, 2011 WL

11073004, at *9 (S.D. Fla. Feb. 8, 2011) (finding that economic dependence was not sufficiently

developed on the record to support entry of summary judgment).



                                                -4-
       Here, Plaintiff points to the following facts to support her claim that she was economically

dependent on Defendants, and thus, an employee:

             She did not solicit or cultivate her own clients; rather, her work was provided to her

              by Defendants either directly or via online portals. (Doc. 44-5, 44-6; (Doc. 44-21,

              Plaintiff’s Response to Defendants’ Interrogatory 2).

             The deadlines for appraisals were put on the calendar by Defendants’ office

              manager. (Doc. 44-21, Plaintiff’s Response to Defendants’ Interrogatory 2).

             Plaintiff would send her appraisal reports to Defendant Barfield for his approval

              before they were sent to clients. (Doc. 44-21, Plaintiff’s Response to Defendants’

              Interrogatory 2).

             Barfield would often accompany Plaintiff on visits to appraisal sites. (Doc. 45-2,

              Tanya Batten Deposition Transcript at 13-14).

             Defendants supplied Plaintiff with use of their office, email address, copy paper,

              file folders, the letter of engagements from clients and the property card of the

              subject property they were appraising; and Defendants bought and/or leased the

              programs they required Plaintiff to use to do her work, such as ClickForms and

              Apex. (Doc. 44-21, Plaintiff’s Response to Defendants’ Interrogatory 2).

             Plaintiff worked for Morales as courtesy for two-week period after giving notice,

              but then worked exclusively for Defendants until May 31, 2018. (Batten Deposition

              at 40-41).

             Plaintiff does not hold any licenses and was not a registered trainee real estate

              appraiser, a licensed real estate appraiser, or a certified real estate appraiser. (Doc.

              44-21, Plaintiff’s responses to Defendants’ Interrogatory 2, 13).



                                               -5-
       Defendants, however, point to other evidence to support its position that Plaintiff was not

economically dependent, and thus was properly classified as an independent contractor:

              Plaintiff set her own hours. (Batten Deposition at p. 13, 15; Doc. 45-4, Declaration

               of Christina Spradley at ¶7).

              While Plaintiff had access to the office and a computer, she primarily worked from

               home and used her own computer, cell phone, and vehicle. She was never

               reimbursed for her expenses and she wrote them off on her income tax return.

               (Batten Deposition at 22, 35).

              Plaintiff set appointment times for appraisal site visits and submitted the times to

               Defendants’ office manager to input on the office calendar. (Spradley Declaration

               at ¶9).

              While working for Defendants, Plaintiff provided services to another real estate

               company. (Batten Deposition at 36-38). That company provided Plaintiff access to

               their MLS account—access that she used to pull comps for appraisal reports for

               Barfield. (Doc. 45-3, Todd Barfield Declaration at ¶¶9-10; Batten Deposition at

               36).

              In preparing appraisal reports, Plaintiff’s work included going to the appraisal site,

               photographing, measuring, and pulling comps. (Batten Deposition at 10, 29-30).

               She did not render the final opinion of value. (Barfield Declaration at ¶14).

              Plaintiff was not the only person helping Barfield with appraisal reports. At times,

               Melissa Moore and Christina Spradley were working in a similar capacity.

               (Spradley Declaration at ¶6; Doc. 44-6 at 1; Batten Deposition at 31, lines 18-22).




                                                -6-
                 Plaintiff formed Tanya Batten, LLC in February 2018 at the recommendation of

                  her accountant. (Batten Deposition at 18).

       Viewing this evidence in the light most favorable to Defendants, the Court finds that there

are genuine disputes of material fact as to Plaintiff’s economic dependence on Defendants. A

reasonable jury could find that Plaintiff controlled her own work and invested in tax deductible

business items, which could support a conclusion that Plaintiff was in business for herself.

Alternatively, a reasonable jury could find that Plaintiff was primarily dependent upon

employment in Defendants’ business. Because the question of economic dependence cannot be

resolved at this stage, summary judgment is due to be denied on the issue of whether Plaintiff was

an employee or independent contractor.

       C. Damages

       Because there are disputed issues of fact as to whether Plaintiff was individually covered

by the FLSA and whether she was properly classified as an independent contractor, it is premature

to address damages and liquidated damages.

       III.       Conclusion

       Accordingly, Plaintiff’s motion for summary judgment (Doc. 44) is due to be denied.

       DONE and ORDERED in Ocala, Florida on November 26, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties



                                                 -7-
